KING, Justice,
concurring in part and dissenting in part:
¶ 51. I join the majority in holding that the funds in question are state funds. However, for the reasons stated in my separate opinion in Pickering v. Langston, 2010-CA-00362-SCT, a companion case, which is also being released today, I dissent from that portion of the majority opinion holding that the law relating to an attorney’s fee lien was altered by Mississippi Code Section 7-5-7 (Rev.2002).
¶ 52. Additionally, I would make clear that the Legislature is not unilaterally empowered to alter the compensation established by a valid contract. Beyond dispute, if there exists a valid contract, the Legislature may not refuse payment on the contract without possibly subjecting the State to legal action.
KITCHENS AND CHANDLER, JJ., JOIN THIS OPINION.